DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments submitted on April 4, 2022.
Claims 2-3, 6-15, 23, and 25 are cancelled.
Claims 1 and 24 are currently amended.
Claims 28 and 29 have been added.
Claims 1, 4-5, 16-22, 24, 26-29 are presented for examination.
Claims 1, 4-5, 16-22, 24, 26-29 are currently rejected.

Response to Arguments 
With respect to 35 U.S.C. § 102, the Applicant argues:
“Kish is silent as to "determin(ing) whether a driving direction indicated by the gear signal and a driving direction indicated by the first driving state information are equal to or different from each other" (emphasis added) let alone be suggestive of "output(ting) the second driving state information based on a determination result" as recited in claim 1.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. Kish [0007] discloses that the direction triggering module selectively generates a signal when a direction of movement of a vehicle is in a first direction and a desired mode of operation is a second direction that is opposite the first direction, which initiates a brake applying module to operate a brake fluid pump. Kish demonstrates determining that the first and second directions of movement are different from each other and triggering a brake module, wherein braking could be interpreted to be a second driving state. Further, it is unclear what is output in the situation that the first and second driving states are equal to each other, and what is output when they are different. The recited limitation “a determination result” is also unclear and given its broadest reasonable interpretation, “a determination result” could merely mean any determination.
For these reasons, the Examiner maintains Kish as pertinent prior art that teaches “determin(ing) whether a driving direction indicated by the gear signal and a driving direction indicated by the first driving state information are equal to or different from each other" and "output(ting) the second driving state information based on a determination result."
Claims 1 and 24 have been amended with “wherein the first driving state information indicates previous driving state information of the vehicle before the second driving state information is outputted, at a time point at which the gear signal is received,” which overcomes the previous 35 U.S.C. § 102 rejection. Accordingly, the previous 35 U.S.C. § 102 rejection has been withdrawn. However, upon further search and consideration, a new ground of rejection is made in view of Eguchi et al. (U.S. Patent Application Publication No. 2009/0029826).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 16-22, 24, and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 24 have been amended to recite “wherein the controller is further configured to determine whether a driving direction indicated by the gear signal and a driving direction indicated by the first driving state information are equal to or different from each other, and to output the second driving state information based on a determination result.” It is unclear what is output when it is determined that the driving directions equal to each other versus the output when it is determined that the driving directions are different from each other. It is also unclear what “a determination result” is, therefore it is to be given its broadest reasonable interpretation as any determination. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 16-22, 24, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kish et al. (U.S. Patent Application Publication No. 20120187750 and hereinafter, “Kish”) in view of Eguchi et al. (U.S. Patent Application Publication No. 2009/0029826).

Regarding claim 1, Kish teaches an alert and control system for assisting a driver, the alert and control system comprising:
an intra-vehicle sensor module configured to sense intra-vehicle information;
 Kish [0030] discloses one or more sensors that may be configured to measure input shaft speed, rotation of the transmission input shaft, and engine speed. 
 Kish [0051] discloses a brake pedal position (BPP) sensor and an accelerator pedal position (APP).
 Kish [0056] discloses a wheel speed sensor that may indicate the direction of rotation and rotational speed of an associated wheel.
and a controller communicatively connected to the intra-vehicle sensor module and configured to: receive at least one of a vehicle speed signal or a wheel pulse signal sensed by the intra-vehicle sensor module
Kish [0021]-[0023] discloses a control module that monitors the vehicle and selectively operates a brake fluid pump to limit the vehicle speed to a predetermined maximum speed as the vehicle rolls down the grade.
Kish [0056] discloses a wheel speed sensor that receives rotational speed and direction of an associated wheel and generates a corresponding wheel speed signal.
outputs movement state information based on the at least one of the vehicle speed signal or the wheel pulse signal
 Kish [0038] discloses outputting an indicator of a desired mode of operation (e.g., Park, Neutral, Drive, a forward gear ratio, or Reverse).
Kish [0050]-[0051] discloses that the desired mode of operation is determined using wheel speeds, APP, and BPP.
receive a gear signal, a first wheel direction signal, and a second wheel direction signal sensed by the intra-vehicle sensor module, 
Kish [0007] discloses a first and second direction of vehicle movement. 
Kish [0038] discloses receiving a gear signal.
 Kish [0078] discloses that the direction of travel of the vehicle may be determined or indicated by the direction of rotation of one or more of the wheels of the vehicle. 
based on first driving state information, the gear signal, the first wheel direction signal, the second wheel direction signal, and the movement state information, output second driving state information
Kish [0007] discloses using a direction module to output second driving state information (e.g., a second direction of movement and determining if the second direction is opposite than that of the first).
control an operation of at least one of an alert device or a brake device, based on the second driving state information.  
Kish [0071] discloses controlling a brake applying module to control operation of a brake fluid pump to limit the vehicle speed when the vehicle is traveling in a wrong direction, relative to a normal desired direction.
wherein the controller is further configured to determine whether a driving direction indicated by the gear signal and a driving direction indicated by the first driving state information are equal to or different from each other, and to output the second driving state information based on a determination result.
Kish [0007] discloses that the direction triggering module selectively generates a signal when a direction of movement of a vehicle is in a first direction and a desired mode of operation is a second direction that is opposite the first direction, which initiates a brake applying module to operate a brake fluid pump.
The Examiner notes that braking may be a second driving state.
While Kish does not expressly teach:
wherein the first driving state information indicates previous driving state information of the vehicle before the second driving state information is outputted, at a time point at which the gear signal is received
Eguchi teaches:
wherein the first driving state information indicates previous driving state information of the vehicle before the second driving state information is outputted, at a time point at which the gear signal is received
Eguchi [0126] discloses “When the below-described forward drive pedal 232 is stepped on, the clutch cylinder 47 is actuated by the forward drive clutch electromagnetic valve 46, the hydraulic clutch 40 for forward movement continues to be engaged, and the main transmission output gear 37 and travel counter shaft 38 are linked by the forward movement gear 41 (see FIG. 5, FIG. 6).”
Eguchi [0127] discloses “On the other hand, when the below-described reverse drive pedal 233 is stepped on, the clutch cylinder 49 is actuated by the reverse drive clutch electromagnetic valve 48, the hydraulic clutch 42 for reverse movement continues to be engaged, and the main transmission output gear 37 and travel counter shaft 38 are linked by the reverse movement gear 43 (see FIG. 5, FIG. 6).”
The Examiner notes that the “previous driving state information” reflects the current driving state (e.g., maintaining a forward movement state when the forward movement is continued).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the driving state information of Kish to explicitly disclose that a previous driving state information may be outputted, as taught in Eguchi, to prevent erroneous operation (Eguchi [0185]).

Regarding claims 4 and 26, Kish in combination with Eguchi teaches the alert and control system of claim 1, wherein Kish further teaches:
if a driving direction indicated by the gear signal is a first direction and a driving direction indicated by the first driving state information is a second direction, the controller outputs a driving state indicating the first direction as the second driving state information if the movement state information is a stopped state, or the movement state information is a moving state and at least one of directions indicated by the first wheel direction signal and the second wheel direction signal is a first direction.
 Kish [0007] discloses outputting second driving state information based on the movement and direction of movement, and determining if the second direction is opposite of the first direction.
Kish [0051] discloses that when the vehicle is stopped facing up a hill that the desired mode of operation is Drive, and when stopped facing down a hill, that the desired mode of operation is Reverse.
Kish [0078] discloses that the direction of travel of the vehicle may be determined or indicated by the direction of rotation of one or more of the wheels of the vehicle. 

Regarding claim 5, Kish in combination with Eguchi teaches the alert and control system of claim 1, wherein Kish further teaches:
if the gear signal is a drive gear and the first driving state information is a forward movement state, the controller outputs a reverse movement state as the second driving state information if the movement state information is a moving state and both directions indicated by the first wheel direction signal and the second wheel direction signal are a reverse movement direction.
 Kish [0077]-[0078] discloses that the controller outputs a desired Reverse movement state if the vehicle is moving in a backward direction, as determined by the direction of rotation of one or more of the wheels of the vehicle.

Regarding claim 16, Kish in combination with Eguchi teaches the alert and control system of claim 1, wherein Kish further teaches:
if the gear signal is a drive gear and the first driving state information is a reverse movement state, the controller outputs a forward movement state as the second driving state information if the movement state information is a stopped state, or the movement state information is a moving state and at least one of directions indicated by the first wheel direction signal and the second wheel direction signal is a forward movement direction.
Kish [0051] discloses that when the vehicle is stopped facing up a hill that the desired mode of operation is Drive, and when stopped facing down a hill, that the desired mode of operation is Reverse.
Kish [0077]-[0078] discloses that the controller outputs a desired Drive movement state if the vehicle is moving in a forward direction, as determined by the direction of rotation of one or more of the wheels of the vehicle.

Regarding claim 17, Kish in combination with Eguchi teaches the alert and control system of claim 1, wherein Kish further teaches:
if the gear signal is a drive gear and the first driving state information is a stopped state, the controller outputs a reverse movement state as the second driving state information if both directions indicated by the first wheel direction signal and the second wheel direction signal are a reverse movement direction
Kish [0007] discloses outputting a signal when one of (i) a direction of movement of a vehicle is in a first direction and a desired mode of operation is a second direction that is opposite the first direction and (ii) the direction of movement is in the second direction and the desired mode of operation is in the first direction.
Kish [0077]-[0078] discloses that the controller outputs a desired Reverse movement state if the vehicle is moving in a backward direction, as determined by the direction of rotation of one or more of the wheels of the vehicle. Kish further discloses receiving the direction of rotation of one or more of the wheels of the vehicle.
the controller outputs a forward movement state as the second driving state information if the movement state information is a stopped state or at least one of directions indicated by the first wheel direction signal and the second wheel direction signal is a forward movement direction.
Kish [0077]-[0078] discloses that the controller outputs a desired Reverse movement state if the vehicle is moving in a backward direction, as determined by the direction of rotation of one or more of the wheels of the vehicle. Kish further discloses monitoring the direction of rotation of one or more of the wheels of the vehicle.

Regarding claim 18, Kish in combination with Eguchi teaches the alert and control system of claim 1, wherein Kish further teaches:
if the gear signal is a reverse gear and the first driving state information is a reverse movement state, the controller outputs a forward movement state as the second driving state information if the movement state information is a moving state and both directions indicated by the first wheel direction signal and the second wheel direction signal are a forward movement direction.  
Kish [0007] discloses outputting a signal when one of (i) a direction of movement of a vehicle is in a first direction and a desired mode of operation is a second direction that is opposite the first direction and (ii) the direction of movement is in the second direction and the desired mode of operation is in the first direction.
Kish [0077]-[0078] discloses that the controller outputs a desired Drive movement state if the vehicle is moving in a forward direction, as determined by the direction of rotation of one or more of the wheels of the vehicle. Kish further discloses that the direction triggering module may trigger the brake applying module when the vehicle is moving backwards and the desired mode of operation is Drive. 

Regarding claim 19, Kish in combination with Eguchi teaches the alert and control system of claim 1, wherein Kish further teaches:
if the gear signal is a reverse gear and the first driving state information is a forward movement state, the controller outputs a reverse movement state as the second driving state information if the movement state information is a stopped state, or the movement state information is a moving state and at least one of directions indicated by the first wheel direction signal and the second wheel direction signal is a reverse movement direction. 
Kish [0051] discloses that when the vehicle is stopped facing up a hill that the desired mode of operation is Drive, and when stopped facing down a hill, that the desired mode of operation is Reverse.
 Kish [0077]-[0078] discloses that the controller outputs a desired Reverse movement state if the vehicle is moving in a backward direction, as determined by the direction of rotation of one or more of the wheels of the vehicle.

Regarding claim 20, Kish in combination with Eguchi teaches the alert and control system of claim 1 wherein Kish further teaches:
if the gear signal is a reverse gear and the first driving state information is a stopped state, the controller outputs a forward movement state as the second driving state information if both directions indicated by the first wheel direction signal and the second wheel direction signal are a forward movement direction
Kish [0007] discloses outputting a signal when one of (i) a direction of movement of a vehicle is in a first direction and a desired mode of operation is a second direction that is opposite the first direction and (ii) the direction of movement is in the second direction and the desired mode of operation is in the first direction.
Kish [0078] discloses monitoring the direction of rotation of one or more of the wheels of the vehicle.
the controller outputs a reverse movement state as the second driving state information if the movement state information is a stopped state or at least one of directions indicated by the first wheel direction signal and the second wheel direction signal is a reverse movement direction.
Kish [0077]-[0078] discloses that the controller outputs a desired Reverse movement state if the vehicle is moving in a backward direction, as determined by the direction of rotation of one or more of the wheels of the vehicle. Kish further discloses monitoring the direction of rotation of one or more of the wheels of the vehicle.

Regarding claim 21, Kish in combination with Eguchi teaches the alert and control system of claim 1, wherein Kish further teaches:
if the gear signal is a gear other than a drive gear and a reverse gear and the movement state information is a moving state, the controller outputs a reverse movement state as the second driving state information if both directions indicated by the first wheel direction signal and the second wheel direction signal are a reverse movement direction
Kish [0038] discloses outputting an indicator of a desired mode of operation (e.g., Park, Neutral, Drive, a forward gear ratio, or Reverse).
Kish [0077]-[0078] discloses that the controller outputs a desired Reverse movement state if the vehicle is moving in a backward direction, as determined by the direction of rotation of one or more of the wheels of the vehicle. Kish [0078] further discloses monitoring the direction of rotation of one or more of the wheels of the vehicle.
the controller outputs a forward movement state as the second driving state information if both directions indicated by the first wheel direction signal and the second wheel direction signal are a forward movement direction. 
Kish [0077]-[0078] discloses that the controller outputs a desired Drive movement state if the vehicle is moving in a forward direction, as determined by the direction of rotation of one or more of the wheels of the vehicle. Kish [0078] discloses receiving the direction of rotation of one or more of the wheels of the vehicle.

Regarding claim 22, Kish in combination with Eguchi teaches the alert and control system of claim 1, wherein Kish further teaches:
the controller controls the operation of at least one of the alert device or the brake device in order to prevent a collision with an object ahead if the second driving state information is a forward movement state, and controls an operation of at least one of the alert device and the brake device in order to prevent a collision with an object behind the vehicle if the second driving state information is a backward movement state. 
 Kish [0071] discloses controlling a brake applying module to control operation of a brake fluid pump to limit the vehicle speed when the vehicle is traveling in a wrong direction, relative to a normal desired direction (e.g., moving backward when the desired mode of operation is Drive or a forward gear ratio).

Regarding claim 24, Kish teaches an alert and control method of assisting a driver, the alert and control method comprising:
receiving at least one of a vehicle speed signal or a wheel pulse signal sensed by an intra-vehicle sensor module;  
Kish [0030] discloses one or more sensors that may be configured to measure input shaft speed, rotation of the transmission input shaft, and engine speed. 
 Kish [0051] discloses a brake pedal position (BPP) sensor and an accelerator pedal position (APP).
 Kish [0056] discloses a wheel speed sensor that may indicate the direction of rotation and rotational speed of an associated wheel.
outputting movement state information, based on at least one of a vehicle speed signal or a wheel pulse signal;
 Kish [0021]-[0023] discloses a control module that monitors the vehicle and selectively operates a brake fluid pump to limit the vehicle speed to a predetermined maximum speed as the vehicle rolls down the grade.
Kish [0056] discloses a wheel speed sensor that receives rotational speed and direction of an associated wheel and generates a corresponding wheel speed signal.
receiving a gear signal, a first wheel direction signal, and a second wheel direction signal sensed by the intra-vehicle sensor module;
 Kish [0038] discloses outputting an indicator of a desired mode of operation (e.g., Park, Neutral, Drive, a forward gear ratio, or Reverse).
Kish [0050]-[0051] discloses that the desired mode of operation is determined using wheel speeds, APP, and BPP.
Kish [0078] discloses monitoring the direction of rotation of one or more of the wheels of the vehicle.
outputting second driving state information, based on first driving state information, the gear signal, the first wheel direction signal, the second wheel direction signal, and the movement state information;
 Kish [0007] discloses using a direction module to output second driving state information (e.g., a second direction of movement and determining if the second direction is opposite than that of the first).
Kish [0078] discloses monitoring the direction of rotation of one or more of the wheels of the vehicle.
and controlling an operation of at least one of an alert device or a brake device, based on the second driving state information
 Kish [0007] discloses a brake applying module that selectively controls the brake fluid pump based on the second driving state information.
the outputting of the second driving state information comprises determining whether a driving direction indicated by the gear signal and a driving direction indicated by the first driving state information are equal to or different from each other, and outputting the second driving state information based on a determination result.
Kish [0007] discloses that the direction triggering module selectively generates a signal when a direction of movement of a vehicle is in a first direction and a desired mode of operation is a second direction that is opposite the first direction, which initiates a brake applying module to operate a brake fluid pump.
The Examiner notes that braking may be a second driving state.
While Kish does not expressly teach:
wherein the first driving state information indicates previous driving state information of the vehicle before the second driving state information is outputted, at a time point at which the gear signal is received
Eguchi teaches:
wherein the first driving state information indicates previous driving state information of the vehicle before the second driving state information is outputted, at a time point at which the gear signal is received
Eguchi [0126] discloses “When the below-described forward drive pedal 232 is stepped on, the clutch cylinder 47 is actuated by the forward drive clutch electromagnetic valve 46, the hydraulic clutch 40 for forward movement continues to be engaged, and the main transmission output gear 37 and travel counter shaft 38 are linked by the forward movement gear 41 (see FIG. 5, FIG. 6).”
Eguchi [0127] discloses “On the other hand, when the below-described reverse drive pedal 233 is stepped on, the clutch cylinder 49 is actuated by the reverse drive clutch electromagnetic valve 48, the hydraulic clutch 42 for reverse movement continues to be engaged, and the main transmission output gear 37 and travel counter shaft 38 are linked by the reverse movement gear 43 (see FIG. 5, FIG. 6).”
The Examiner notes that the “previous driving state information” reflects the current driving state (e.g., maintaining a forward movement state when the forward movement is continued).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the driving state information of Kish to explicitly disclose that a previous driving state information may be outputted, as taught in Eguchi, to prevent erroneous operation (Eguchi [0185]).

Regarding claim 27, Kish in combination with Eguchi teaches the alert and control method of claim 24, wherein Kish further teaches:
the controlling of the operation of at least one of the alert device and the brake device, based on the second driving state information comprises: controlling an operation of at least one of the alert device and the brake device by a first driver assist system if the second driving state information is a forward movement state
Kish [0077] discloses controlling a brake applying module that operates the brake device that is selectively triggered, for example, when the vehicle is moving backward in a forward drive gear, in order to avoid collision.
controlling an operation of at least one of the alert device and the brake device by a second driver assist system if the second driving state information is a backward movement state.
Kish [0077]-[0078] discloses that the controller outputs a desired Reverse movement state if the vehicle is moving in a backward direction, as determined by the direction of rotation of one or more of the wheels of the vehicle.

Regarding claim 28, Kish in combination with Eguchi teaches the alert and control system of claim 1, wherein Kish further teaches:
when both a driving direction indicated by the gear signal and a driving direction indicated by the first driving state information are a first direction, the controller outputs a driving state indicating a second direction, which is a different direction from the first direction, as the second driving state information if the movement state information is a moving state and both directions indicated by the first wheel direction signal and the second wheel direction signal are the second direction.
Kish [0007] discloses a system for a vehicle that includes a direction triggering module that generates a signal when the direction of movement of a vehicle is in a first direction and a desired mode of operation is in a second direction that is opposite from the first direction, or generates a signal when the direction of movement is in a second direction and the desired mode of operation is in a first direction.
The Examiner notes that when the vehicle is being controlled to drive in a first direction and the desired mode of operation is in a second direction that is opposite from the first direction, the second direction is different from the first direction.

Regarding claim 29, Kish in combination with Eguchi teaches the alert and control method of claim 24, wherein Kish further teaches:
if both a driving direction indicated by the gear signal and a driving direction indicated by the first driving state information are a first direction, the outputting of the second driving state information comprises outputting a driving state indicating a second direction, which is a different direction from the first direction, as the second driving state information if the movement state information is a moving state and both directions indicated by the first wheel direction signal and the second wheel direction signal are the second direction.
Kish [0007] discloses a system for a vehicle that includes a direction triggering module that generates a signal when the direction of movement of a vehicle is in a first direction and a desired mode of operation is in a second direction that is opposite from the first direction, or generates a signal when the direction of movement is in a second direction and the desired mode of operation is in a first direction.
The Examiner notes that when the vehicle is being controlled to drive in a first direction and the desired mode of operation is in a second direction that is opposite from the first direction, the second direction is different from the first direction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.S./Patent Examiner, Art Unit 3662       

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662